IN THE SUPREME COURT OF THE STATE OF DELAWARE

  TURRAY D. JONES,                      §
                                        §   No. 150, 2016
       Defendant Below-                 §
       Appellant,                       §
                                        §
       v.                               §   Court Below—Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID 0804022428
       Plaintiff Below-                 §
       Appellee.                        §
                                        §

                          Submitted: August 25, 2016
                            Decided: August 31, 2016

                                   ORDER

      This 31st day of August 2016, it appears to the Court that, on August 11,

2016, the Chief Deputy Clerk of the Court issued a notice to the appellant to show

cause why this appeal should not be dismissed for his failure to file his opening

brief and appendix on appeal. The appellant failed to respond to the notice to show

cause within the required ten-day period; therefore, dismissal of this action is

deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that this appeal is DISMISSED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                                      Justice